DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/07/2021. 
In the filed response, Claims 1-20 have been cancelled and new Claims 21-40 have been added.
Accordingly, Claims 21-40 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant’s arguments/amendments, see pgs. 7-8, filed 10/07/2021, with respect to the rejection of Claims 1-20 for statutory double patenting under 35 U.S.C. 101 have been fully considered and are persuasive. In light of the rejection, Applicant has canceled claims 1-20 and new claims 21-40 have been added. Therefore, the rejection is withdrawn.  However upon further examination of the new claims, the Examiner finds these can be rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,863,184 B2, in view of Wang et al. US 2011/0310976 A1. Please see below for details.
2.	Examiner acknowledges Applicant’s remarks/amendments regarding the objection to the specification. As such, the objection is withdrawn.
3.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 21-40 have been examined and are pending.

Claim Objections
5.	Claims 24-27, 31-34, and 38-40 are objected to because of the following informalities:  the limitation recites “intra-prediction nodes…”  (emphasis added). It appears the term “nodes” should read “modes”.  Please update. Appropriate correction is required.
6.	Claims 21, 28, and 35 are objected to because of the following informalities:  the limitation recites a “first level ” and a “second level”. From the claim and given its BRI, the Examiner interprets the first level to correspond to the child PUs and the second level to correspond to the parent PU since “the second level PU is associated with a set of the first level PUs”.  The specification (¶0021 and 0023) also appears to support this interpretation where upper levels and a lowest level correspond to the parent and child blocks, respectively. For these reasons, the Examiner applies this interpretation for examination purposes.  Please confirm if this understanding is correct. If this is not correct, appropriate correction will be required to clarify these terms.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 7 of U.S. Patent No. 10,863,184 B2, in view of Wang et al. US 2011/0310976, hereinafter referred to as 184 and 976, respectively. With the exception of showing explicit support for dividing the LCU into a first level of prediction units (PUs) and a second level PU (See 976 below for support), 184 teaches all of the disclosed features of the instant claims as reflected in the table below.  Noted differences are primarily due to (1) the use of equivalent or substitute terms that are known in the art and (2) the elements not necessarily being one-to-one.  For e.g., instant claims 21, 28, and 35 recite a “first level” of PUs and a “second level” PU which are also commonly referred to as “child” PUs (NxN PUs) and a “parent” PU (2Nx2N PU), respectively, as reflected in the claims of 184.  Claim 1 of 184 (see table below) teaches what can be interpreted as a “second selected IPM” for a PU of a CU (i.e. parent PU/2nd level PU) from a set of the lowest cost IPMs of the child PUs (1st level PUs), where the set of the lowest cost IPMs of the child PUs corresponds to the “first selected IPM mode” of each child PU/1st level PUs as disclosed in claim 21.  In other words, each child PU of the child PUs has an IPM with a low coding cost that can be understood as corresponding to the first selected intra-prediction mode of the set of intra-prediction modes for each PU in the first level of PUs as per claim 21. Claim 2 of 184 further highlights the “first selected IPM mode” of each child PU/1st level PUs. Determining a set of low cost intra-prediction modes containing a low coding cost intra-prediction mode for each of the child PUs in 184 is construed to mean determining a first selected intra- prediction mode based on the first respective cost for each intra-prediction mode of the set of intra-prediction modes since each of the PUs in the first level of PUs will have an associated IPM with a low coding cost which can then be used to select the IPM for the second level PU. The rationale presented above also applies to claims 9 and 15 of 184.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Patented Application, respectively, indicate differences in the claim limitation.

Instant Application 17/088,346


U.S. Patent No. 10,863,184 B2
(Previously 13/958,593)

Claim 21
A method comprising: receiving, by a processor, a picture including a largest coding unit (LCU); dividing, by the processor, the LCU into a first level of prediction units (PUs) and a second level PU, wherein the second level PU is associated with a set of the first level of PUs; applying, by the processor, a set of intra-prediction modes to each PU of the first level of PUs to determine a first respective cost associated with each intra-prediction mode of the set of intra-prediction modes; determining, by the processor, for each PU in the first level of PUs, a first selected intra- prediction mode based on the first respective cost for each intra-prediction mode of the set of intra-prediction modes; and determining, by the processor, for the second level PU, a second selected intra-prediction mode based on the first selected intra-prediction mode of each PU in the set of the first level of PUs.

Claim 1
A method comprising: obtaining, by at least one processor, a coding unit (CU) of a video sequence; determining, by the at least one processor, for child prediction units (PUs) of a PU of the CU, a set of low coding cost intra-prediction modes containing a low coding cost intra-prediction mode for each of the child PUs; testing, by the at least one processor, for the PU, only intra-prediction modes from the set of low coding cost intra-prediction modes, to determine a set of coding costs corresponding to the set of low coding cost intra-prediction modes; and selecting, by the at least one processor, a selected intra-prediction mode of the set of low coding cost intra-prediction modes having a low coding cost of the set of coding costs, for the PU.
Claim 2
The method of claim 1, wherein determining the set of low coding cost intra-prediction modes for the child PUs comprises selecting an intra-prediction mode for each child PU of the child PUs from all intra-prediction modes defined for a block size of the child PU.
Claim 22
The method of claim 21, wherein: the set of intra-prediction modes includes 35 different intra-prediction modes.
Claim 3
The method of claim 2, wherein 35 intra-prediction modes are defined for the block size of the child PU.
Claim 23
The method of claim 21, wherein: the first selected intra-prediction mode for each PU is determined based on a lowest cost.
Claim 1
…determining, by the at least one processor, for child prediction units (PUs) of a PU of the CU, a set of low coding cost intra-prediction modes containing a low coding cost intra-prediction mode for each of the child PUs
Claim 24
The method of claim 21, further comprising: a plurality of surrounding intra-prediction modes of the second selected intra-prediction mode.
Claim 6
The method of claim 1, further comprising: determining a coding cost of the PU for at least one additional intra-prediction mode; and wherein selecting the selected intra-prediction mode for the PU comprises selecting the selected intra-prediction mode to be an intra-prediction mode having a low coding cost from the set of low coding cost intra-prediction modes and the at least one additional intra-prediction mode.
Claim 7

Claim 25
The method of claim 24, further comprising: Page 3 of 8Docket No.: T71967US03CONResponse to Office Action dated: July 8, 2021 Application No.: 17/088,346determining, by the processor, a second respective cost associated with a set of the plurality of surrounding intra-prediction modes.
See Claims 6 and 7 above
Claim 26
The method of claim 25, wherein: the determining, by the processor, for the second level PU, the second selected intra- prediction mode is further based on the second respective cost associated with each of the plurality of surrounding intra-prediction modes.
See Claims 6 and 7 above
Claim 27
The method of claim 25, wherein: the set of the plurality of surrounding intra-prediction 
Note: this is not explicit in 184, however, one skilled in the art would recognize that 
in order to evaluate a greater number of IPMs, the processor would require more dedicated processing power. See below.
Claim 28
Same as claim 21 above
See claims 15 and 16
Same as claims 1 and 2 above
Claim 29
Same as claim 22 above
See claim 17
Same as claim 3 above
Claim 30
Same as claim 23 above
See claim 15
Same as claim 1 above
Claim 31
Same as claim 24 above
See claims 18 and 19
Same as claims 6 and 7 above
Claim 32
Same as claim 25 above
See claims 18 and 19
Same as claims 6 and 7 above
Claim 33
Same as claim 26 above
See claims 18 and 19
Same as claims 6 and 7 above
Claim 34
Same as claim 27 above
Note: this is not explicit in 184, however, one skilled in the art would recognize that 
in order to evaluate a greater number of IPMs, the processor would require more dedicated processing power. See below.
Claim 35
Same as claim 21 above
See claims 1 and 2
Claim 36


Claim 37
Same as claim 23 above
See claim 1
Claim 38
Same as claim 24 above
See claims 6 and 7
Claim 39
Same as claim 25 above
See Claims 6 and 7 above
Claim 40
Same as claim 26 above
See Claims 6 and 7 above




As to Claim 1, although 184 does not explicitly disclose the limitation “…receiving, by a processor, a picture including a largest coding unit (LCU); dividing, by the processor, the LCU into a first level of prediction units (PUs) and a second level PU, wherein the second level PU is associated with a set of the first level of PUs;”, this describes quad-tree based LCU partitioning which is known in the art of video coding. Nevertheless, 976 from the same or similar field of endeavor is brought in to illustrate the foregoing division process.  Specifically 976 shows via Figs. 4A-4B, an example of recursive quad-tree based partitioning of a LCU into CUs/PUs for different levels in a hierarchical scheme. Reference ¶0047-0053 for additional support.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, to incorporate Wang’s techniques for partitioning a LCU into smaller units in a block of video data given by a maximum partition depth for the LCU, such that better coding efficiency can be achieved when supporting the fast intra-prediction mode selection method of 184. 
As to Claims 28 and 35, the rational presented for Claim 1 above also applies.
As to Claims 27 and 34, 184 does not explicitly recite “wherein: the set of the plurality of surrounding intra-prediction modes is determined based on computational capacity of the processor” (emphasis added). It is respectfully submitted however that one skilled in the art would recognize that a processor would require more dedicated computational resources for any specific task such as the need to evaluate a greater number of IPMs in a method for performing fast intra-prediction mode selection.  In other words, If the processor’s resources are divided for other tasks, then its ability to evaluate these IPMs will be limited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486